DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/14/2021 has been entered.

Status of Application
This action is in response to the amendment filed on 1/14/2021. Claims 9-10, 14, 16, 22-24, 27-31, 34-41 are pending in this case and have been examined. Claims 9-10, 14, 22-24, 27, 29-31, 34-35 are currently amended. Claims 36-41 are added. Claims 11, 13, 25-26, 32-33 are currently canceled.

Response to Arguments
Applicant's arguments, see 35 USC § 101 beginning on page 9 of the response, have been fully considered but they are not persuasive.

The applicant has argued that “the elements of claim 9 cannot practically be performed in the human mind.” The examiner respectfully disagrees. The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. The claim limitations under the broadest reasonable interpretation, covers performance of the limitations in the mind but for the 

The applicant has argued that the claims are not directed “to methods of organizing human activity.” The examiner respectfully disagrees. The claimed invention is a method that allows for users to analyze collected audience data to simulate and optimize a financial transaction of selling audience segments which is fundamental economic principle a method of managing interactions between people. Further, the applicant is currently claiming a model that comprises “agents.” The term agent is known in the art at the time of the invention to be a person who acts on behalf of another person or group. This is clearly a method of organizing human activity. 

Further the claims are not integrated into a practical application. Limitations that are indicative of integration into a practical application when recited in a claim with a judicial exception include: Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a); Applying or using a judicial exception to effect a particular treatment or 

The applicant has argued the previous 112 2nd rejection in view of the amended claims. Applicant’s arguments are found persuasive due to the limitations being cancelled. The previous 112 2nd is withdrawn. 

Applicant’s arguments, see 35 U.S.C. 102/103 rejections on page 12-14 of the response, have been considered but are moot in view of further searching considerations due to newly amended claims. Please see 35 U.S.C. 103 rejections below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 9-10, 14, 16, 22-24, 27-31, 34-41 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of using audience, transaction, and media content information to generate a solution for selling media content. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (9-10, 14, 16, 22-24, 27-31, 34-41) is/are directed to an abstract idea without significantly more.

Step 1 
Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (9, 10, 14, 16, 22, 38, 39) is/are directed to a method, claim(s) (30, 31, 34, 35, 36, 37) is/ are directed to a computer readable medium, and claims(s) (23, 24, 27-29, 40, 41) is/are directed to a device and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) (mathematical relationships/formulas, mental process and/or certain methods of organizing human activity). Specifically the claims recite:


(a) mental process: as drafted, the claim recites the limitations of receiving information, generating information, and determining information which is a process that, under its broadest reasonable cause the apparatus to,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “cause the processor to” language, the claim encompasses the user manually analyzing and determining data. The mere nominal recitation of a generic apparatus does not take the claim limitation out of the mental processes grouping. Further independent claim 9 discloses a method that does not have a processor, computer, or any type of technology to perform the steps of the invention. The claims are directed to a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed by a human and/or 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process. Claims can recite a mental process even if they are claimed as being performed on a computer.  The courts have found claims requiring a generic computer or nominally reciting a generic computer may still recite a mental process even though the clam limitations are not performed entirely in the human mind.  

(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to analyze collected audience data to determine a likelihood of selling media content which is a method of managing interactions between people. Thus, the claim recites an abstract idea. According to the 2019 PEG, “commercial interactions” or “legal interactions” include subject matter relating to agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated 

Step 2A Prong 2
Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer or as claimed can be performed by a human. The claim recites the additional element(s): that an apparatus including a processor and a non-transitory computer readable storage medium is used to perform the receiving, generating, and determining steps.  The processor in steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (generating and determining information). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology. 

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide 

For further clarification the Examiner points out that the claim(s) recite(s) receive audience information, generating a model, generate transaction information, determine an optimized transaction, and output information related to the transaction which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, generating, and determining which is the abstract idea steps of using audience, transaction, and media content information to generate a solution for selling media content in the manner of “apply it”. 

Thus the claims recites an abstract idea directed to a mental process (i.e. using audience, transaction, and media content information to generate a solution for selling media content).  Using a computer for receiving, generating, and determining the data resulting from this kind of mental process applied to methods of organizing human activity merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.

The receiving and analyzing data would clearly be to a mental activity that a company would go through in order to determine the likelihood of selling content as well as the price.  The specification makes it clear that the claimed invention is directed to the mental activity data gathering and data analysis to determine how to sell media content:

[0015] The described technology is directed to optimizing transactions for media content within a media network. For example, embodiments may be configured to optimize the sale of household addressable media network inventory that includes an audience divided into segments.

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  
The dependent claims do not remedy these deficiencies.

            	Claims 10, 22, 24, 29, 31, 35-41 recite limitations which further limit the claimed gathering of information with respect to data utilized for analysis.
Claims 14, 16, 27, 28, 34, recite limitations which merely segment or further manipulate the data. 
Claims 10, 14, 16, 22, 24, 27-29, 31, 34-41, recites limitations directed to analysis performed on the data gathered in order to determine a simulation.  
Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. 

            Thus the problem the claimed invention is directed to answering the question based on gathered and analyzed information an audience in view of media content.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.

Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 

The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because:

(a) A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s). A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).

The original disclosure makes it clear that the claimed invention is directed to the mental activity data and certain methods of organizing activity related to gathering and data analysis for simulation. No particular machines are explicitly involved in accomplishing the abstract idea ([Figure 4] illustrates a conventional computer configuration; Specification [0024] states “any input component capable of providing information for simulating the sale of a media network audience and/or segments thereof is contemplated herein. In an embodiment, the simulation component 205 may be configured as a simulation application configured to be executed on a logic device, such as a logic device including the internal hardware depicted in FIG. 4” – Fig. 4 depicts conventional computer components, thus the 

(c) A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

Additionally, with respect to the Berkheimer court case, below can be found evidence provided by the prior art provides that based on the 2B analysis how the claims are viewed as well-understood, routine, conventional activity for consistency with the Federal Circuit’s decision in Berkheimer and MPEP 2106.05(d).  This is further supported by the fact that the disclosure does not provide details necessary to prove significantly more than the abstract idea performed on a general-purpose computer and therefore not significantly more. The prior art references Ginsburg 2011/0202410, Fox, PGPUB 2004/0236794, Cosman et al., PGPUB 2011/0251875, Williams et al. PGPUB 2011/0246298, Ogawa, PGPUB 2012/0158487, LeBlanc et al. (US 20120005019 A1), La Poutre US 20030018539 A1) disclose a processor, computer-readable storage medium, simulation component, and input component in at least Ginsburg Fig. 1- 10, ¶ 59, 8, 14, Fox Fig. 1-8, ¶ 83, 95, 17, 33-37, Cosman Fig. 1-35, ¶ 26, 71-74, 80, 140, 304, 123, Ogawa Fig. 1-12, ¶ 1-39, 56, 87-124, Williams Fig. 1-5e, LeBlanc Fig. 1-9, La Poutre Fig. 1, ¶ 42, 43.


The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37, 39, and 41 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject and to smart phone devices over standard telecommunication protocols (for instance, third Generation (3G), fourth Generation (4G), long-term evolution (LTE), or the like). The concept of an agent causing evolution of an attribute of an agent is not analogous to an LTE protocol. Further, a computational economy is also not analogous to an initial attribute of each agent (¶ 26). Appropriate action is required. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 14, 16, 22-24, 27-31, 34-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 9, 23, 30, the phrase “determining, based on interaction of the one or more agents, an optimized transaction associated with selling, to the content provider, at least the portion of the 

Claim 31 recites the limitation “the media content.”  There is insufficient antecedent basis for this limitation in the claim.

Claims 10, 14, 16, 22, 24, 27-29, 31, 34-41, inherit the rejection of the claim in which they depend. 


Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-10, 14, 16, 22-24, 27-31, 34-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LeBlanc et al. (US 20120005019 A1) in view of in view of La Poutre et al., (US 20030018539 A1) in view of Dixon et al. (US 20090276317 A1).

Regarding claim 9, LeBlanc teaches receiving first information indicating: audience information associated with a plurality of audience segments, first transaction information, and content information (Fig. 1, 2, ¶ 29-30, FIG. 1 illustrates a system to provide services based on transaction data according to one embodiment. In FIG. 1, the system includes a transaction terminal (105) to initiate financial transactions for a user (101), a transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101) (and the financial transactions of other users), a profile generator (121) to generate transaction profiles (127) based on the transaction data (109) to provide information/intelligence about user preferences and spending patterns, a point of interaction (107) to provide information and/or offers to the user (101), a user tracker (113) to generate user data (125) to identify the user (101) using the point of interaction (107), a profile selector (129) to select a profile (131) specific to the user (101) identified by the user data (125), and an advertisement selector (133) to select, identify, generate, adjust, prioritize and/or personalize advertisements for presentation to the user (101) on the point of interaction (107) via a media controller (115). ¶ 42,  In one embodiment, the transaction data (109) is combined with external data, such as surveys, benchmarks, search engine statistics, demographics, competition information, emails, etc., to flag key events and data values, to set customer, merchant, data or event triggers, and to drive new transactions and new customer contacts. ¶ 189-199, In one embodiment, the media controller (115) provides the media content to points of interactions (107) at different locations (e.g., video screens at different gas stations). Thus, the media controller (115) uses the spending distributions of users at the different locations to schedule media presentation. The media controller (115) can balance the media presentation ratios at different locations to satisfy the presentation requirements and to optimize the results. For example, the media controller (115) may increase the number of presentations of a first advertisement at a first gas station where the users are more likely to be interested in the first advertisement; and the media controller (115) may decrease the number of presentations of the first advertisement at a second gas station where the users are less likely to be interested in the first advertisement. ¶ 221, In one embodiment, the spending distribution provides a spending ratio of the users (e.g., 101) across a plurality of merchant categories; the media content (203, . . . , 205) are advertisements from merchants in the plurality of merchant categories; and the presentation ratio or mix for the media content (203, . . . , 205) is determined based on the spending ratio across the merchant categories. ¶ 77, 213, 206); 

generating, based on the first information, a model configured to model a transaction associated with delivery of content, by a content provider, to at least a portion of the plurality of audience segments, wherein the model comprises one or more customers that are each configured with one or more initial attributes based at least in part on the first information (¶ 65, In one embodiment, the aggregated spending profile (341) is used to provide intelligence information about the spending patterns, preferences, and/or trends of the user (101). For example, a predictive model can be established based on the aggregated spending profile (341) to estimate the needs of the user (101). For example, the factor values (344) and/or the cluster ID (343) in the aggregated spending profile (341) can be used to determine the spending preferences of the user (101). For example, the channel distribution (345) in the aggregated spending profile (341) can be used to provide a customized offer targeted for a particular channel, based on the spending patterns of the user (101). ¶ 182-183, For example, the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person. As one example, the common purchase of identical items or related items by the user (101) and the other person may result in an association between the user (101) and the other person, and a resulting determination that the user (101) and the other person are similar. Once the other person is identified, the transaction profile constituting the SKU-level profile for the other person may be analyzed. Through predictive association and other modeling and analytical techniques, the historical purchases reflected in the SKU-level profile for the other person may be employed to predict the future purchases of the user (101). ¶ 40, In one embodiment, the centralized data warehouse (149) provides centralized management but allows decentralized execution. For example, a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data, to provide follow-up analyses of customer contributions, to develop propensity models for increased conversion of marketing campaigns, to develop segmentation models for marketing, etc. The centralized data warehouse (149) can be used to manage advertisement campaigns and analyze response profitability.
¶ 28, 52, 91, 310, 313-326); 

determining, based on interaction of the one or more customers, an optimized transaction associated with selling, to the content provider (¶ 225-227, In one embodiment, based on the effect identified from the adjustment, the computing apparatus is configured to determine a presentation ratio of the media content (203, . . . , 205) of the plurality of categories to optimize overall effectiveness of the media content (203, . . . , 205) (e.g., as defined by the net benefit to the advertisers, and/or the net benefit to the operator of the media controller (115)). ¶ 198, 221, 223, 225-227, 326); 

and causing output of second information indicative of the optimized transaction (¶ 186, In one embodiment, the SKU-level profile of the user (101) may reflect transactions with a particular merchant or merchants. The SKU-level profile of the user (101) may be provided to a business that is considered a peer with or similar to the particular merchant or merchants. For example, a merchant may be considered a peer of the business because the merchant offers goods and services that are similar to or related to those of the business. The SKU-level profile reflecting transactions with peer merchants may be used by the business to better predict the purchasing behavior of the user (101) and to optimize the presentation of targeted advertisements to the user (101). ¶ 191, In one embodiment, the profile generator (121) uses the transaction data (109) recorded by the transaction handler (103) to generate a spending distribution of the consumers of the media channel to assist the media controller (115) to optimize the ratio for media presentation. The spending distribution is based on the purchase data of the consumers of the media channel. For example, the transaction data (109) of the users who made purchases at a location near the media channel, such as those who made purchases at the gas station, can be aggregated to determine the spending distribution of the users across a plurality of areas related to the types of media content presented by the media controller (115). The spending distribution indicates the purchase interest of the users and thus the opportunities for improving the results of advertising via adjusting the ratio of the advertising areas. ¶ 198, In one embodiment, the ratio for media presentation is optimized based on the spending pattern. For example, when the spending pattern indicates that the users who made purchases with the merchant (and thus the consumers of the media channel collocated with the merchant) spent more in an area related to a first advertiser, the proportion of the media time for the first advertiser can be increased. For example, when the spending pattern indicates that the users who made purchases with the merchant (and thus the consumers of the media channel collocated with the merchant) spent less in an area related to a second advertiser, the proportion of the media time allocated to the second advertiser can be decreased. In one embodiment, the proportions of the media time for different advertisements (or advertisements of different categories) are allocated/scheduled based on the spending ratio of the corresponding areas. ¶ 310, For example, clusters can be used to optimize offers for various groups within an advertisement campaign. The use of factors and clusters to target advertisement can improve the speed of producing targeting models. For example, using variables based on factors and clusters (and thus eliminating the need to use a large number of convention variables) can improve predictive models and increase efficiency of targeting by reducing the number of variables examined. The variables formulated based on factors and/or clusters can be used with other variables to build predictive models based on spending behaviors.
¶ 223).  

LeBlanc does not specifically teach the concepts of “agents.” However, La Poutre teaches agents (see at least (¶ 31-34, 39). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify LeBlanc to include an agent as taught by La Poutre. This known technique is applicable to the system of LeBlanc as they both share characteristics and capabilities, namely, they are directed to analyzing data related to media presentation. One of ordinary skill in the art would have recognized that applying the known technique of La Poutre would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of La Poutre to the teachings of LeBlanc would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to include an agents into similar systems. Further, applying the concept of agents to LeBlanc would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for someone acting as a customer to be modeled and compared within the system.

LeBlanc does not specifically teach selling a portion of the plurality of audience segments. 

However, Dixon teaches determining, based on interaction of the one or more customers, an optimized transaction associated with selling, to the content provider, at least the portion of the plurality of audience segments; and causing output of second information indicative of the optimized transaction (¶ 52, While FIGS. 4B and 4C depict tables whose contents and organization are designed to make them more comprehensible by a human reader, those skilled in the art will appreciate that the actual data structure(s) used by the system to store this information may differ from the tables shown, in that they, for example, may be organized in a different manner, may contain more or less information than shown, may be compressed and/or encrypted, and may be optimized in a variety of ways. ¶ 56, In another embodiment, the generation of inventory types by the inventory parameterization module 105 is based in whole or in part on behavioral clustering or some other segmentation of the audience consuming the media. A host of techniques exists for creating such audience segmentations, including for example intercepts and attitudinal surveys, geodemographic surveys, historical campaign performance, etc. For example, certain audiences might be identified that tend to respond favorably to premium offerings advertised on the network, particular kinds of shows or content (e.g., cooking shows in grocery departments), price promotions, etc. ¶ 88, 89, 40, 77, 79). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify LeBlanc to include selling a portion of the plurality of audience segments as taught by Dixon. This known technique is applicable to the system of LeBlanc as they both share characteristics and capabilities, namely, they are directed to analyzing data related to tracking media content presentations. One of ordinary skill in the art would have recognized that applying the known technique of Dixon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dixon to the teachings of LeBlanc would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to include seeing of audience segments into similar systems. Further, applying selling, to the content provider, at least the portion of the plurality of audience segments to LeBlanc would have been 

Regarding claims 10, 24, 31, LeBlanc teaches prices and an item of content (abstract, ¶ 190, 253). LeBlanc does not specifically teach supply, demand, pricing. 

However, Dixon teaches wherein the first transaction information comprises at least one of: supply, demand, pricing, or an item of the content (abstract, ¶ 9, 23, 45, 52, 56, 88, 89, 40, 73-80); 
and wherein the optimized transaction indicates projected information for at least one of: supply, demand, or pricing (abstract, ¶ 9, 23, 45, 52, 56, 88, 89, 40, 77). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify LeBlanc to include supply, demand, pricing as taught by Dixon. This known technique is applicable to the system of LeBlanc as they both share characteristics and capabilities, namely, they are directed to analyzing data related to tracking media content presentations. One of ordinary skill in the art would have recognized that applying the known technique of Dixon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dixon to the teachings of LeBlanc would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to include supply, demand, and pricing into similar systems. Further, applying supply, demand, and pricing to LeBlanc would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for an improved system that would include additional information about the value of the information in view of its costs. 

Regarding claims 14, 27, 34, LeBlanc teaches predictive modeling. LeBlanc does not specifically teach simulations. 

However, La Poutre teaches wherein the one or more agents are based on agent-based computational economics (ACE) modeling (¶ 42-44, 48, 31-34, 39). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify LeBlanc to include an agent-based computational economics simulation as taught by La Poutre. This known technique is applicable to the system of LeBlanc as they both share characteristics and capabilities, namely, they are directed to customer/viewer behavior. One of ordinary skill in the art would have recognized that applying the known technique of La Poutre would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of La Poutre to the teachings of LeBlanc would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to include an agent-based computational economics simulation into similar systems. Further, applying this technique to LeBlanc would have been recognized by those of ordinary skill in the art as resulting in an improved system that would construct a plausible economic simulation to create an authentic environment (such as people, nations, or organizations) interact with each other and with their environment.

Regarding claims 16, 28, LeBlanc teaches and optimized transaction but does not specifically teach wherein the optimized transaction is configured to optimize revenue yield. 

However, Dixon teaches: wherein the optimized transaction is configured to optimize revenue yield (¶ 77, 88). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify LeBlanc to include the limitations above taught by Dixon. These teachings are applicable to LeBlanc as they share characteristics and capabilities, namely, they are directed to managing advertising in broadcast networks. One of ordinary skill in the art would have recognized that applying the teachings of Dixon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the teachings of Dixon to the teachings of LeBlanc would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references shows the ability to incorporate the above teachings into similar systems. Further, applying these teachings would have been recognized as resulting in an improved system that help maximize predicted revenue.

Regarding claims 22, 29, 35, LeBlanc teaches wherein the audience information indicates at least one of: demographic information, a number for each audience segment of the plurality of audience segments, a type for each audience segment of the plurality of audience segments, or location for each audience segment of the plurality of audience segments (¶ 42, 74, 142, 168, 177, 182, 183, 223, 242).

Regarding claim 23, LeBlanc teaches one or more processors; and memory storing instructions that, when executed by the one or more processors (¶ 30, 34, 35, 82, 84, 151, 393-415);

receive first information indicating: audience information associated with a plurality of audience segments, first transaction information, and content information (Fig. 1, 2, ¶ 29-30, FIG. 1 illustrates a system to provide services based on transaction data according to one embodiment. In FIG. 1, the system includes a transaction terminal (105) to initiate financial transactions for a user (101), a transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101) (and the financial transactions of other users), a profile generator (121) to generate transaction profiles (127) based on the transaction data (109) to provide information/intelligence about user preferences and spending patterns, a point of interaction (107) to provide information and/or offers to the user (101), a user tracker (113) to generate user data (125) to identify the user (101) using the point of interaction (107), a profile selector (129) to select a profile (131) specific to the user (101) identified by the user data (125), and an advertisement selector (133) to select, identify, generate, adjust, prioritize and/or personalize advertisements for presentation to the user (101) on the point of interaction (107) via a media controller (115). ¶ 42,  In one embodiment, the transaction data (109) is combined with external data, such as surveys, benchmarks, search engine statistics, demographics, competition information, emails, etc., to flag key events and data values, to set customer, merchant, data or event triggers, and to drive new transactions and new customer contacts. ¶ 189-199, In one embodiment, the media controller (115) provides the media content to points of interactions (107) at different locations (e.g., video screens at different gas stations). Thus, the media controller (115) uses the spending distributions of users at the different locations to schedule media presentation. The media controller (115) can balance the media presentation ratios at different locations to satisfy the presentation requirements and to optimize the results. For example, the media controller (115) may increase the number of presentations of a first advertisement at a first gas station where the users are more likely to be interested in the first advertisement; and the media controller (115) may decrease the number of presentations of the first advertisement at a second gas station where the users are less likely to be interested in the first advertisement. ¶ 221, In one embodiment, the spending distribution provides a spending ratio of the users (e.g., 101) across a plurality of merchant categories; the media content (203, . . . , 205) are advertisements from merchants in the plurality of merchant categories; and the presentation ratio or mix for the media content (203, . . . , 205) is determined based on the spending ratio across the merchant categories. ¶ 77, 213, 206); 

generate, based on the first information, a model configured to model a transaction associated with delivery of content, by a content provider, to at least a portion of the plurality of audience segments, wherein the model comprises one or more customers that are each configured with one or more initial attributes based at least in part on the first information (¶ 65, In one embodiment, the aggregated spending profile (341) is used to provide intelligence information about the spending patterns, preferences, and/or trends of the user (101). For example, a predictive model can be established based on the aggregated spending profile (341) to estimate the needs of the user (101). For example, the factor values (344) and/or the cluster ID (343) in the aggregated spending profile (341) can be used to determine the spending preferences of the user (101). For example, the channel distribution (345) in the aggregated spending profile (341) can be used to provide a customized offer targeted for a particular channel, based on the spending patterns of the user (101). ¶ 182-183, For example, the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person. As one example, the common purchase of identical items or related items by the user (101) and the other person may result in an association between the user (101) and the other person, and a resulting determination that the user (101) and the other person are similar. Once the other person is identified, the transaction profile constituting the SKU-level profile for the other person may be analyzed. Through predictive association and other modeling and analytical techniques, the historical purchases reflected in the SKU-level profile for the other person may be employed to predict the future purchases of the user (101). ¶ 40, In one embodiment, the centralized data warehouse (149) provides centralized management but allows decentralized execution. For example, a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data, to provide follow-up analyses of customer contributions, to develop propensity models for increased conversion of marketing campaigns, to develop segmentation models for marketing, etc. The centralized data warehouse (149) can be used to manage advertisement campaigns and analyze response profitability.
¶ 28, 52, 91, 310, 313-326); 

determine, based on interaction of the one or more customers, an optimized transaction associated with selling, to the content provider (¶ 225-227, In one embodiment, based on the effect identified from the adjustment, the computing apparatus is configured to determine a presentation ratio of the media content (203, . . . , 205) of the plurality of categories to optimize overall effectiveness of the media content (203, . . . , 205) (e.g., as defined by the net benefit to the advertisers, and/or the net benefit to the operator of the media controller (115)). ¶ 198, 221, 223, 225-227, 326); 

and cause output of second information indicative of the optimized transaction (¶ 186, In one embodiment, the SKU-level profile of the user (101) may reflect transactions with a particular merchant or merchants. The SKU-level profile of the user (101) may be provided to a business that is considered a peer with or similar to the particular merchant or merchants. For example, a merchant may be considered a peer of the business because the merchant offers goods and services that are similar to or related to those of the business. The SKU-level profile reflecting transactions with peer merchants may be used by the business to better predict the purchasing behavior of the user (101) and to optimize the presentation of targeted advertisements to the user (101). ¶ 191, In one embodiment, the profile generator (121) uses the transaction data (109) recorded by the transaction handler (103) to generate a spending distribution of the consumers of the media channel to assist the media controller (115) to optimize the ratio for media presentation. The spending distribution is based on the purchase data of the consumers of the media channel. For example, the transaction data (109) of the users who made purchases at a location near the media channel, such as those who made purchases at the gas station, can be aggregated to determine the spending distribution of the users across a plurality of areas related to the types of media content presented by the media controller (115). The spending distribution indicates the purchase interest of the users and thus the opportunities for improving the results of advertising via adjusting the ratio of the advertising areas. ¶ 198, In one embodiment, the ratio for media presentation is optimized based on the spending pattern. For example, when the spending pattern indicates that the users who made purchases with the merchant (and thus the consumers of the media channel collocated with the merchant) spent more in an area related to a first advertiser, the proportion of the media time for the first advertiser can be increased. For example, when the spending pattern indicates that the users who made purchases with the merchant (and thus the consumers of the media channel collocated with the merchant) spent less in an area related to a second advertiser, the proportion of the media time allocated to the second advertiser can be decreased. In one embodiment, the proportions of the media time for different advertisements (or advertisements of different categories) are allocated/scheduled based on the spending ratio of the corresponding areas. ¶ 310, For example, clusters can be used to optimize offers for various groups within an advertisement campaign. The use of factors and clusters to target advertisement can improve the speed of producing targeting models. For example, using variables based on factors and clusters (and thus eliminating the need to use a large number of convention variables) can improve predictive models and increase efficiency of targeting by reducing the number of variables examined. The variables formulated based on factors and/or clusters can be used with other variables to build predictive models based on spending behaviors.


LeBlanc does not specifically teach the concepts of “agents.” However, La Poutre teaches agents (see at least (¶ 31-34, 39). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify LeBlanc to include an agent as taught by La Poutre. This known technique is applicable to the system of LeBlanc as they both share characteristics and capabilities, namely, they are directed to analyzing data related to media presentation. One of ordinary skill in the art would have recognized that applying the known technique of La Poutre would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of La Poutre to the teachings of LeBlanc would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to include an agents into similar systems. Further, applying the concept of agents to LeBlanc would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for someone acting as a customer to be modeled and compared within the system.

LeBlanc does not specifically teach selling a portion of the plurality of audience segments. 

However, Dixon teaches determine, based on interaction of the one or more customers, an optimized transaction associated with selling, to the content provider, at least the portion of the plurality of audience segments; and cause output of second information indicative of the optimized transaction (¶ 52, While FIGS. 4B and 4C depict tables whose contents and organization are designed to make them more comprehensible by a human reader, those skilled in the art will appreciate that the actual data structure(s) used by the system to store this information may differ from the tables shown, in that they, for example, may be organized in a different manner, may contain more or less information than shown, may be compressed and/or encrypted, and may be optimized in a variety of ways. ¶ 56, In another embodiment, the generation of inventory types by the inventory parameterization module 105 is based in whole or in part on behavioral clustering or some other segmentation of the audience consuming the media. A host of techniques exists for creating such audience segmentations, including for example intercepts and attitudinal surveys, geodemographic surveys, historical campaign performance, etc. For example, certain audiences might be identified that tend to respond favorably to premium offerings advertised on the network, particular kinds of shows or content (e.g., cooking shows in grocery departments), price promotions, etc. ¶ 88, 89, 40, 77, 79). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify LeBlanc to include selling a portion of the plurality of audience segments as taught by Dixon. This known technique is applicable to the system of LeBlanc as they both share characteristics and capabilities, namely, they are directed to analyzing data related to tracking media content presentations. One of ordinary skill in the art would have recognized that applying the known technique of Dixon would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Dixon to the teachings of LeBlanc would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to include seeing of audience segments into similar systems. Further, applying selling, to the content provider, at least the portion of the plurality of audience segments to LeBlanc would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for an improved system that would include additional income options for the company. 

Regarding claim 30, LeBlanc teaches non-transitory computer-readable storage medium storing computer-readable instructions that, when executed by a processor, cause (¶ 30, 34, 35, 82, 84, 151, 393-415);

receiving first information indicating: audience information associated with a plurality of audience segments, first transaction information, and content information (Fig. 1, 2, ¶ 29-30, FIG. 1 illustrates a system to provide services based on transaction data according to one embodiment. In FIG. 1, the system includes a transaction terminal (105) to initiate financial transactions for a user (101), a transaction handler (103) to generate transaction data (109) from processing the financial transactions of the user (101) (and the financial transactions of other users), a profile generator (121) to generate transaction profiles (127) based on the transaction data (109) to provide information/intelligence about user preferences and spending patterns, a point of interaction (107) to provide information and/or offers to the user (101), a user tracker (113) to generate user data (125) to identify the user (101) using the point of interaction (107), a profile selector (129) to select a profile (131) specific to the user (101) identified by the user data (125), and an advertisement selector (133) to select, identify, generate, adjust, prioritize and/or personalize advertisements for presentation to the user (101) on the point of interaction (107) via a media controller (115). ¶ 42,  In one embodiment, the transaction data (109) is combined with external data, such as surveys, benchmarks, search engine statistics, demographics, competition information, emails, etc., to flag key events and data values, to set customer, merchant, data or event triggers, and to drive new transactions and new customer contacts. ¶ 189-199, In one embodiment, the media controller (115) provides the media content to points of interactions (107) at different locations (e.g., video screens at different gas stations). Thus, the media controller (115) uses the spending distributions of users at the different locations to schedule media presentation. The media controller (115) can balance the media presentation ratios at different locations to satisfy the presentation requirements and to optimize the results. For example, the media controller (115) may increase the number of presentations of a first advertisement at a first gas station where the users are more likely to be interested in the first advertisement; and the media controller (115) may decrease the number of presentations of the first advertisement at a second gas station where the users are less likely to be interested in the first advertisement. ¶ 221, In one embodiment, the spending distribution provides a spending ratio of the users (e.g., 101) across a plurality of merchant categories; the media content (203, . . . , 205) are advertisements from merchants in the plurality of merchant categories; and the presentation ratio or mix for the media content (203, . . . , 205) is determined based on the spending ratio across the merchant categories. ¶ 77, 213, 206); 

generating, based on the first information, a model configured to model a transaction associated with delivery of content, by a content provider, to at least a portion of the plurality of audience segments, wherein the model comprises one or more customers that are each configured with one or more initial attributes based at least in part on the first information (¶ 65, In one embodiment, the aggregated spending profile (341) is used to provide intelligence information about the spending patterns, preferences, and/or trends of the user (101). For example, a predictive model can be established based on the aggregated spending profile (341) to estimate the needs of the user (101). For example, the factor values (344) and/or the cluster ID (343) in the aggregated spending profile (341) can be used to determine the spending preferences of the user (101). For example, the channel distribution (345) in the aggregated spending profile (341) can be used to provide a customized offer targeted for a particular channel, based on the spending patterns of the user (101). ¶ 182-183, For example, the identifications for the user (101) may be based on the transaction profile of another person. The profile selector (129) may apply predetermined criteria to identify another person who, to a predetermined degree, is deemed sufficiently similar to the user (101). The identification of the other person may be based on a variety of factors including, for example, demographic similarity and/or purchasing pattern similarity between the user (101) and the other person. As one example, the common purchase of identical items or related items by the user (101) and the other person may result in an association between the user (101) and the other person, and a resulting determination that the user (101) and the other person are similar. Once the other person is identified, the transaction profile constituting the SKU-level profile for the other person may be analyzed. Through predictive association and other modeling and analytical techniques, the historical purchases reflected in the SKU-level profile for the other person may be employed to predict the future purchases of the user (101). ¶ 40, In one embodiment, the centralized data warehouse (149) provides centralized management but allows decentralized execution. For example, a third party strategic marketing analyst, statistician, marketer, promoter, business leader, etc., may access the centralized data warehouse (149) to analyze customer and shopper data, to provide follow-up analyses of customer contributions, to develop propensity models for increased conversion of marketing campaigns, to develop segmentation models for marketing, etc. The centralized data warehouse (149) can be used to manage advertisement campaigns and analyze response profitability.
¶ 28, 52, 91, 310, 313-326); 

determining, based on interaction of the one or more customers, an optimized transaction associated with selling, to the content provider (¶ 225-227, In one embodiment, based on the effect identified from the adjustment, the computing apparatus is configured to determine a presentation ratio of the media content (203, . . . , 205) of the plurality of categories to optimize overall effectiveness of the media content (203, . . . , 205) (e.g., as defined by the net benefit to the advertisers, and/or the net benefit to the operator of the media controller (115)). ¶ 198, 221, 223, 225-227, 326); 

and causing output of second information indicative of the optimized transaction (¶ 186, In one embodiment, the SKU-level profile of the user (101) may reflect transactions with a particular merchant or merchants. The SKU-level profile of the user (101) may be provided to a business that is considered a peer with or similar to the particular merchant or merchants. For example, a merchant may be considered a peer of the business because the merchant offers goods and services that are similar to or related to those of the business. The SKU-level profile reflecting transactions with peer merchants may be used by the business to better predict the purchasing behavior of the user (101) and to optimize the presentation of targeted advertisements to the user (101). ¶ 191, In one embodiment, the profile generator (121) uses the transaction data (109) recorded by the transaction handler (103) to generate a spending distribution of the consumers of the media channel to assist the media controller (115) to optimize the ratio for media presentation. The spending distribution is based on the purchase data of the consumers of the media channel. For example, the transaction data (109) of the users who made purchases at a location near the media channel, such as those who made purchases at the gas station, can be aggregated to determine the spending distribution of the users across a plurality of areas related to the types of media content presented by the media controller (115). The spending distribution indicates the purchase interest of the users and thus the opportunities for improving the results of advertising via adjusting the ratio of the advertising areas. ¶ 198, In one embodiment, the ratio for media presentation is optimized based on the spending pattern. For example, when the spending pattern indicates that the users who made purchases with the merchant (and thus the consumers of the media channel collocated with the merchant) spent more in an area related to a first advertiser, the proportion of the media time for the first advertiser can be increased. For example, when the spending pattern indicates that the users who made purchases with the merchant (and thus the consumers of the media channel collocated with the merchant) spent less in an area related to a second advertiser, the proportion of the media time allocated to the second advertiser can be decreased. In one embodiment, the proportions of the media time for different advertisements (or advertisements of different categories) are allocated/scheduled based on the spending ratio of the corresponding areas. ¶ 310, For example, clusters can be used to optimize offers for various groups within an advertisement campaign. The use of factors and clusters to target advertisement can improve the speed of producing targeting models. For example, using variables based on factors and clusters (and thus eliminating the need to use a large number of convention variables) can improve predictive models and increase efficiency of targeting by reducing the number of variables examined. The variables formulated based on factors and/or clusters can be used with other variables to build predictive models based on spending behaviors.
¶ 223).  

LeBlanc does not specifically teach the concepts of “agents.” However, La Poutre teaches agents (see at least (¶ 31-34, 39). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify LeBlanc to include an agent as taught by La Poutre. This known technique is applicable to the system of LeBlanc as they both share characteristics and capabilities, namely, they are directed to analyzing data related to media presentation. One of ordinary skill in the art would have recognized that applying the known technique of La Poutre would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of La Poutre to the teachings of LeBlanc would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to include an agents into similar systems. Further, applying the concept of agents to LeBlanc would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow for someone acting as a customer to be modeled and compared within the system.

LeBlanc does not specifically teach selling a portion of the plurality of audience segments. 

However, Dixon teaches determining, based on interaction of the one or more customers, an optimized transaction associated with selling, to the content provider, at least the portion of the plurality of audience segments; and causing output of second information indicative of the optimized transaction (¶ 52, While FIGS. 4B and 4C depict tables whose contents and organization are designed to make them more comprehensible by a human reader, those skilled in the art will appreciate that the actual data structure(s) used by the system to store this information may differ from the tables shown, in that they, for example, may be organized in a different manner, may contain more or less information than shown, may be compressed and/or encrypted, and may be optimized in a variety of ways. ¶ 56, In another embodiment, the generation of inventory types by the inventory parameterization module 105 is based in whole or in part on behavioral clustering or some other segmentation of the audience consuming the media. A host of techniques exists for creating such audience segmentations, including for example intercepts and attitudinal surveys, geodemographic surveys, historical campaign performance, etc. For example, certain audiences might be identified that tend to respond favorably to premium offerings advertised on the network, particular kinds of shows or content (e.g., cooking shows in grocery departments), price promotions, etc. ¶ 88, 89, 40, 77, 79). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify LeBlanc to include selling a portion of the plurality of audience segments as taught by Dixon. This known technique is applicable to the system of LeBlanc as they both share characteristics and capabilities, namely, they are directed to analyzing data related to tracking media content presentations. One of ordinary skill in the art would have recognized that applying the known technique of Dixon would have 

Regarding claims 36, 38, 40, LeBlanc teaches wherein the one or more initial attributes comprise at least one of: type characteristics of the one or more agents, behavioral norms of the one or more agents, or modes of behavior of the one or more agents (¶ 279-280, 270, 249, 268, 44, 92, 121, 186, 238). 

Regarding claims 37, 39, 41, LeBlanc teaches predictive modeling. LeBlanc does not specifically teach evolution. 

However, La Poutre teaches wherein the interaction of the one or more agents comprises learning by the one or more agents to cause evolution of the one or more initial attributes of each agent of the one or more agents (¶ 42-44, 47-49, 82-87). 

At the time of invention, it would have been obvious to one of ordinary skill in the art to modify LeBlanc to include the evolution of an agent as taught by La Poutre. This known technique is applicable to the system of LeBlanc as they both share characteristics and capabilities, namely, they are directed to customer/viewer behavior. One of ordinary skill in the art would have recognized that applying the 

See also pertinent prior art Williams (US 20110246298 A1) which discloses selling and trading online advertising space. Zhang (US 20110218852 A1) which discloses internet advertising processing and Spivak (US 20110225015 A1) which discloses for interactive guide widgets. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363.  The examiner can normally be reached on Monday, Wednesday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683